NT 10-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-26235 CUSIP NUMBER [096] (Check one): |X| Form 10-K |_| Form 20-F |_| Form 11-K |_| Form 10-Q |_| Form N-SAR |_| Form N-CSR For Period September 30, 2005 Ended: |_| Transition Report on Form 10-K |_| Transition Report on Form 20-F |_| Transition Report on Form 11-K |_| Transition Report on Form 10-Q |_| Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not Applicable PART I REGISTRANT INFORMATION Blue Wireless & Data, Inc. Full Name of Registrant Reva, Inc. Former Name if Applicable 3001 Knox Street, Suite 401. Address of Principal Executive Office (Street and Number) Dallas, Texas 75205 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) |(a) The reason described in reasonable detail in Part III of |X| | this form could not be eliminated without unreasonable | effort or expense |(b) The subject annual report, semi-annual report, transition | report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or | Form N-CSR, or portion thereof, will be filed on or before |X| | the fifteenth calendar day following the prescribed due | date; or the subject quarterly report or transition report | on Form 10-Q, or portion thereof, will be filed on or before | the fifth calendar day following the prescribed due date; |_| | and |(c) The accountant's statement or other exhibit required by Rule | 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant has incurred changes in management over the course of the past year, including a new Chief Executive Officer as of September 21, 2005.
